 



Exhibit 10.1
(CANARGO ENERGY CORPORATION LOGO) [u54824u5482400.gif]
P.O. Box 291, St. Peter Port, Guernsey, GY1 3RR, British Isles

     
Telephone
Fax Phone
  +44 1481 729 980
+44 1481 729 982

7 February 2008
The Directors
Vazon Energy Limited
PO Box 144
St. Peter Port
Guernsey
GY1 3HX
Dear Sirs
Termination of Appointment of Non- Executive Director and Non-Executive Chairman
We refer to the agreement between CanArgo Energy Corporation (“CanArgo”) and
Vazon Energy Limited (“VEL”) dated 26 September 2007 upon which VEL procured the
services of Dr David Robson (the “Consultant”) to act as non-executive Director
and non-executive Chairman of the Board of CanArgo (the “Agreement”).
The Agreement provides that it shall at any time be capable of termination upon
the expiry of six months’ written notice given by either party to the other
party. CanArgo has the right under the Agreement to make payment to VEL, in lieu
of notice.
We note that such six months’ notice to terminate the Agreement has been agreed
by both parties effective 7 February 2008.
We confirm that the Agreement shall be terminated with immediate effect on 7
February 2008 (the “Termination Date’’) and we will make payment to VEL of
UK£30,000 in lieu of notice within 5 business days of the Termination Date.
We further confirm that the 1,800,000 share options held by the Consultant
pursuant to CanArgo’s Long Term Stock Incentive Plans will remain valid and be
exercisable until 31 December 2008 under the terms of such plans. These options
comprise the following:
1,500,000 options under the 2004 LTSIP at an exercise price of $0.65 (issued
24th September 2004), and:
300.000 options under the 2004 LTSIP at an exercise price of $1.00 (issued 27th
July 2005)
CanArgo Energy Corporation — Page 1
Registered Office: 2711 Centerville Road, Suite 400, Wilmington, Delaware 19808,
USA

 



--------------------------------------------------------------------------------



 



The parties agree, that save as set out in the Agreement and this letter, from
the Termination Date neither party shall have any further claim against the
other for any costs, demands, loss or damages arising under the Agreement or any
claim for compensation in respect of termination of the Agreement.
We ask that VEL procure that the Consultant also resigns from other
Directorships which the Consultant may hold with CanArgo Group companies, and we
will forward to VEL suitable resignation letters forthwith.
Each party agrees to sign, execute, deliver and undertake all such actions as
may be reasonably required by the other party to carry out and give effect to
the terms and intentions of this letter. We will issue a Press Release, mutually
agreed by the Consultant in accordance with our obligations (agreed release
attached).
This letter shall be governed by and construed in accordance with the laws of
the Island of Guernsey.
Please confirm your agreement to the terms set out above by signing and
returning the enclosed copy of this letter.
Yours faithfully
For and on behalf of
CanArgo Energy Corporation
                                                                                
Agreed for and on behalf of
Vazon Energy Limited
CanArgo Energy Corporation — Page 2
Registered Office: 2711 Centerville Road, Suite 400, Wilmington, Delaware 19808,
USA

 



--------------------------------------------------------------------------------



 



(CANARGO ENERGY CORPORATION LOGO) [u54824u5482400.gif]
FOR IMMEDIATE RELEASE IN EUROPE & NORTH AMERICA
NON-EXECUTIVE CHAIRMAN STEPS DOWN
February 7, 2008 — Guernsey, Channel Islands — CanArgo Energy Corporation
(“CanArgo” or the “Company”) (OSE: CNR, AMEX: CNR) today announced that
Dr. David Robson has tendered his resignation from the positions of
Non-Executive Chairman and Non-Executive Director of the Board of CanArgo with
immediate effect. Dr. Robson is stepping down in order to focus on the
development of Tethys Petroleum Limited (“Tethys”) of which he is Chairman,
President and Chief Executive Officer. Dr. Robson informed the Company on
January 21, 2008 of his intention not to stand for re-election as a Director of
the Company at the next Annual Meeting of Stockholders because of potential
conflicts of interest With his duties and workload with Tethys. In light of
this, and following a meeting of the Board, the Board asked Dr. Robson to stand
down at this point in time.
Vincent McDonnell will become acting Chairman of the Board in addition to his
duties as President and Chief Executive Officer. The resignation of Dr. Robson
means that the Company now needs to appoint only one new independent director to
the Board in order to regain compliance with the American Stock Exchange
continued listing rule.
Vincent McDonnell, President and Chief Executive Officer said “I would like to
thank David for his invaluable input to the development of CanArgo and his very
significant contribution to the Company over the last eleven years. I wish him
every success in the future.”
The matters discussed in this press release include forward-looking statements,
which are subject to various risks, uncertainties and other factors that could
cause actual results to differ materially from the results anticipated in such
forward-looking statements. Such risks, uncertainties and other factors include
the uncertainties inherent in oil and gas development and production activities,
the effect of actions by third parties including government officials,
fluctuations in world oil prices and other risks detailed in the Company’s
reports on Forms 10-K and 10-Q filed with the Securities and Exchange
Commission. The forward-looking statements are intended to help shareholders and
others assess the Company’s business prospects and should be considered together
with all information available. They are made in reliance upon the safe harbour
provisions of Section 27A of the Securities Act of 1933, as amended, and
Section 21E of the Securities Exchange Act of 1934, as amended. The Company
cannot give assurance that the results will be attained.
CanArgo Energy Corporation — Page 3
Registered Office: 2711 Centerville Road, Suite 400, Wilmington, Delaware 19808,
USA

 